
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1


TULLY'S COFFEE EXCLUSIVE LICENSE AGREEMENT


    THIS AGREEMENT, effective as of the 11th day of April, 2001, is entered into
between TULLY'S COFFEE CORPORATION, a Washington corporation, doing business at
3100 Airport Way South, Seattle, Washington 98134 U.S.A. ("Licensor"), and UCC
UESHIMA COFFEE COMPANY, Ltd., a company organized under the laws of Japan
("Licensee").


RECITALS


    A.  Licensor is in the business of developing and operating specialty stores
featuring coffee drinks and other beverages and a light food menu for on and off
premises consumption and which offer retail sales of whole beans and ground
coffee, tea, herbal teas, and related goods and services (referred to herein as
a "Tully's Store" or as "Tully's Stores").

    B.  Tully's Stores are operated with uniform design, formats, signs,
equipment, layout, systems, and procedures utilizing the know-how, confidential
business information and proprietary trade dress and designs of Licensor.

    C.  Licensor owns rights in, and uses, promotes and licenses, certain
business names and trademarks for services relating to such stores and
trademarks for goods and services sold through such stores including without
limitation the business names shown in Schedule A (the "Business Names"), the
trademarks for services and trademarks for goods shown in Schedule B (the
"Trademarks").

    D.  Licensee currently engages in the wholesale and retail sale of coffee
and related products. Subject to the terms and conditions of this Agreement,
Licensee is interested in acquiring the sole, perpetual exclusive license to use
Licensor's know how, trade secrets, proprietary trade dress and designs,
tradenames and trademarks (registered and unregistered) Business Names, and
Trademarks in association with the operation of Tully's Stores in the
territories identified in Schedule C (referred to herein as the "Territories").

    NOW, THEREFORE, in consideration of the covenants and obligations of this
agreement and for other good and valuable consideration, the parties hereto have
agreed with each other as follows:

    1.  Grant.  Subject to the terms and conditions of this Agreement and
effective immediately upon payment of the License Fee (this sum being the net
amount after applicable tax withholdings in Japan and subject to refunding to
Licensee of the amount upon which Licensor successfully receives a tax credit),
Licensor hereby grants to Licensee, under all its current or future intellectual
property rights, the sole, exclusive and perpetual license to operate Tully's
Stores in the Territories and to use all such designs, formats, signs,
equipment, layout, systems, procedures, copyrights, know how, trade secrets,
proprietary trade dress and designs, tradenames and trademarks (registered and
unregistered), the Business Names, and the Trademarks for Tully's Stores in the
Territories, including the U.S. rights in the same to the extent such rights
relate to use of the same in the Territories, and, for the purpose of the
security interest granted Section 19 below, the goodwill associated with any of
the foregoing (collectively, the "Asia Rights") only in association with the
Licensee or authorized sublicensee's operation of Tully's Stores and as
otherwise provided in this Section 1. The Asia Rights include the rights to
utilize in the Territories the now owned or hereafter acquired registered and
unregistered intangible proprietary rights used by Licensor in its operations of
Tully's Stores whether registered or unregistered. The rights conferred by this
Agreement include the current or future right to sell packages of roasted
coffee, roasted coffee beans, tea, herbal tea and related goods under the
Business Names and with the Trademarks in third party retail locations other
than Tully's Stores in the Territories, provided such off site sales are
(a) conducted in a manner that is consistent with the Tully's brand concept and
image of high quality, premium, gourmet specialty coffee, (b) otherwise complies

1

--------------------------------------------------------------------------------


with the terms of this Agreement, and (c) that all such sales are subject to the
royalty and service fees provided for in this Agreement.

    Licensee may sublicense (without any permission from Licensor) the right
conferred by this Agreement to any entity in which Licensee holds—directly or
indirectly—at least fifty percent of the actual or beneficial voting control of
such subsidiary. Otherwise, upon the prior written consent of Licensor (which
consent shall not unreasonably be withheld), Licensee may sublicense all or part
of the rights conferred upon Licensee by this Agreement. Licensor's consent
shall be subject to, among other things, the execution and delivery of such
documents and agreements as Licensor shall find reasonably necessary to protect
Licensor's interests with respect to such proposed sublicense.

    2.  Operation and Development of Stores.  Licensor will furnish to Licensee
standard basic plans and specifications for Tully's Store's (the "Standard
Specifications") for use in the Territories, including specifications for
general interior design, color schemes, finish materials, furniture, equipment
and signs. Licensee agrees that all of Licensee's stores in the Territories
which are identified to the public as a Tully's Store or which utilize any of
the Business Names or Trademarks (referred to herein as a "Licensee Tully's
Store") shall materially comply with Licensor's Standard Specifications as
announced by Licensor from time to time. Notwithstanding the foregoing, Licensee
Tully's Stores may be modified to the extent necessary to comply with applicable
ordinances, building codes, permit requirements, lease or deed requirements and
restrictions, and with due consideration to local market conditions and
tendencies (the foregoing being collectively referred to herein as "Local
Regulations and Conditions").

    3.  Equipment, Fixtures and Signs.  Licensee agrees to use in the operation
of each Licensee Tully's Store equipment, fixtures, and furniture that are
materially consistent with Licensor's Standard Specifications with due
consideration for the Local Regulations and Conditions. Licensee further agrees
to place or display at the premises of each Store (interior and exterior) only
such signs, emblems, logos, lettering, and display materials that are consistent
with Licensor's Standard Specifications. Licensee agrees to purchase all
equipment, fixtures, furniture and signs ("Store Furnishings") used in
connection with the operation of Tully's Stores from Licensor provided that the
price, applicable taxes, delivery cost to the applicable store, and other terms
for such purchases from Licensor shall be competitive with the price, applicable
taxes, delivery cost to the applicable store, and other terms Licensee can
obtain such items from other sources. In the event Licensor's price and terms
for such items are not competitive with other sources with respect to any
proposed purchase of such items, Licensee shall be entitled to purchase such
items from other sources. In the event Licensor fails to respond to any request
from Licensee for prices and terms with respect to any purchase of Store
Furnishings within fourteen calendar days, Licensee shall then have the right to
immediately purchase such items from other sources.

    4.  Training and Operating Assistance.  

    a.  Initial Training.  Prior to the opening of Licensee's first Tully's
Store in the Territories, Licensor shall train one or more Licensee managers in
the operation of a Tully's Store. Training shall be conducted at Licensor's
training headquarters at a time which is mutually acceptable to the parties.
Licensee and Licensor shall share the cost for any travel and living expenses
which Licensee and the manager(s) incur in connection with such training.
Licensor shall provide at its own cost all materials and personnel and
facilities for such training.

    b.  Additional Training.  Upon Licensee's request Licensor will conduct
additional training for Licensee's employees at Licensee's travel and living
cost and expense (not more than five of Licensee's employees at any one time
semiannually). Licensor shall provide at its own cost all materials, personnel
and facilities for such training.

    c.  Hiring and Training of Employees by Licensee.  Licensee shall hire all
employees of each Tully's Store in the Territories, and shall be exclusively
responsible for the terms of their employment and compensation and for the
proper training of such employees in the operation of a Tully's Store.

2

--------------------------------------------------------------------------------


    d.  Consulting Assistance.  Licensor shall be available at mutually
convenient times to consult with Licensee from time to time with respect to
general operating issues related to any Tully's Store in the Territories,
including without limitation any problems or deficiencies disclosed by reports
submitted to or inspections made by Licensor related to Tully's Stores in the
Territories.

    e.  Annual Meetings.  Except as otherwise hereinafter agreed to by the
parties, Licensor and Licensee agree that the parties shall meet at least
annually on or about the anniversary date of the signing of this Agreement to
review the status of the operations of the Licensee Tully's Stores and
Licensor's operation and licensing of Tully's Stores in the United States and
elsewhere. The first such meeting shall take place at a location to be
designated by Licensee. Thereafter, Licensor and Licensee shall take turns
designating the location of such annual meetings.

    5.  Store Image and Operating Standards.  

    a.  Condition and Appearance of Stores.  Licensee agrees to maintain the
condition and appearance of each Licensee Tully's Store consistent in all
material respects with the image of a Licensor owned and operated Tully's Stores
with each Licensee Tully's Store as an attractive, modern, sanitary, convenient,
and efficiently operated store selling premium, high quality products and
service with due consideration given to Local Regulations and Conditions.
Licensee agrees to effect such maintenance in all material respects of each
Licensee Tully's Store as is reasonably required from time to time to maintain
such condition, appearance, and efficient operation, including, without
limitation, replacement of worn out or obsolete equipment, fixtures, furniture,
and signs; repair of the interior and exterior of such Stores. If at any time in
Licensor's commercially reasonable judgment, the general state of repair,
appearance, or cleanliness of the premises of a Licensee Tully's Store or its
equipment, fixtures, furniture, signs, or decor does not meet Licensor's
standards therefor, Licensor shall so notify Licensee, specifying the action
Licensor believes should be taken by Licensee to correct such deficiency.

    b.  Authorized Products and Services.  The presentation of a uniform image
to the public and the furnishing of uniform products and services are an
essential element of the Tully's Store system and brand concept. Licensee
therefore agrees that each Licensee Tully's Store will offer beverages, food,
and other products and services that are consistent in all material respects
with the Tully's Store concept as announced from time to time by Licensor with
due consideration given to Local Regulations and Conditions.

    c.  Food and Beverage Products, Supplies, and Materials.  The reputation and
goodwill of the Tully's Store system is based upon, and can be maintained and
enhanced only by, the sale of consistent, quality products and the rendering of
fast, efficient, consistent and quality service. Licensee therefore agrees that
all beverages and food products, cooking materials, containers, packaging
materials, other paper and plastic products, glassware, utensils, uniforms,
menus, forms, cleaning and sanitation materials, and other supplies and
materials used in the operation of Licensee Tully's Stores shall conform to
Licensor's specifications and quality standards as established by Licensor from
time to time with due consideration given to Local Regulations and Conditions.

    d.  Use of Materials Imprinted With Trademarks.  Licensee shall in the
operation of each Tully's Store in the Territories use containers, napkins,
uniforms, packaging, and other forms and materials imprinted with the Trademarks
as prescribed from time to time by Licensor except as otherwise consented to by
Licensor in writing.

    6.  Specifications, Standards, and Procedures.  With due consideration given
to Local Regulations and Conditions, Licensee agrees to comply with Licensor's
specifications, standards and general procedures for the operation of Tully's
Stores including without limitation the following:

    a.  Recipes, quality of ingredients, portions, and methods and procedures
relating to the storage, handling, preparation, and serving of beverages and
food;

    b.  Safety, maintenance, cleanliness, sanitation, function, and appearance
of each Tully's Store premises and its equipment, fixtures, furniture, and
signs; and

3

--------------------------------------------------------------------------------


    c.  Uniforms to be worn by and general appearance of Store employees;

    7.  Compliance with Laws and Good Business Practices.  Licensee shall secure
and maintain in force all required licenses, permits, and certificates relating
to the operation of each Licensee Tully's Store and shall operate each such
Store in full compliance with all applicable, material laws, ordinances, and
regulations. Licensee agrees to refrain from any business or advertising
practice which may be injurious to the business of Licensor and the goodwill
associated with the Business Names and Trademarks and Tully's Stores. Licensor
and Licensee each agrees to refrain from any business or advertising practice
which may be injurious to the business of Licensee and the goodwill associated
with the Business Names and Trademarks and Tully's Stores.

    8.  Management of Store.  All stores shall at all times be under the direct,
on-premises supervision of Licensee or a trained and competent employee thereof.
Licensee agrees to use its best efforts to promote and enhance the business of
the Tully's Stores in the Territories.

    9.  Indemnification.  Licensee agrees to indemnify, defend and hold harmless
Licensor and all of its shareholders, directors, officers, employees and
representatives from and against all claims, lawsuits, fines, penalties or
damages of any kind by a third party (collectively, "Damages") arising out of or
related to Licensee's use of the Business Names or Trademarks or operation of
Tully's Stores, except to the percentage extent that any such Damages are caused
by Licensor's own acts or omissions to act. Licensor agrees to indemnify, defend
and hold harmless Licensee and all of its shareholders, directors, officers,
employees and representatives from and against all claims, lawsuits, fines,
penalties or damages of any kind by a third party (collectively, "Damages")
arising out of or related to Licensor's use of the Business Names or Trademarks
or operation of Tully's Stores, except to the percentage extent that any such
Damages are caused by Licensee's own acts or omissions to act.

    10.  Trade Secrets of Licensor.  Licensor will take commercially reasonable
steps to safeguard the trade secrets of Licensor provided under this Agreement.
Licensee acknowledges that its knowledge of the operation of a Tully's Store
will be derived from information disclosed to Licensee by Licensor pursuant to
the License and that certain of such information, including without limitation
all recipes and Licensor's Standard Specifications is proprietary, confidential,
and a trade secret of Licensor. Except for disclosing such information to
sublicensees authorized under Section 1 hereof, Licensee agrees that Licensor
will maintain the absolute confidentiality of all such information during and
after the term of the License, and that they will not use any such information
in any other business or in any manner not specifically authorized or approved
in writing by Licensor.

    11.  Business Names and Trademarks.  

    a.  Ownership of Names and Marks.  Licensee acknowledges and agrees that
Licensor is the owner of all Business Names and Trademarks licensed to Licensee
by this Agreement, that Licensee's right to use the Business Names and
Trademarks is derived solely from this Agreement and is limited to the operation
of Licensee Tully's Stores in the Territories and as otherwise provided for in
this Agreement. Licensee agrees that after the termination or expiration of the
License, Licensee will not directly or indirectly at any time or in any manner
identify itself or any other business operation of Licensee as a Tully's Store,
a former Tully's Store, or as a Licensee of or otherwise associated with
Licensor, or use in any manner or for any purpose any Business Name or Trademark
or other indicia of a Tully's Store.

    b.  Limitations on Licensee's Use of Business Names and
Trademarks.  Licensee agrees to use the Business Names and Trademarks as the
sole service mark and trademark and trade name identification of each Licensee
Tully's Store, except as otherwise consented to in writing by Licensor.

    12.  License Fee.  Upon the execution of this Agreement by the parties and
the satisfaction or waiver of the conditions precedent set forth in Sections 20
b. and c. below, Licensee shall immediately pay to Licensor the sum of Twelve
Million United States Dollars (USD 12,000,000) (the "License Fee") in cash or by
wire transfer of immediately available funds (this sum being the net amount
after

4

--------------------------------------------------------------------------------


applicable tax withholdings in Japan and subject to refunding to Licensee of the
amount upon which Licensor successfully receives a tax credit). The License Fee
shall be fully earned upon payment.

    13.  Royalty and Service Fee.  

    a.  Amount and Payment of Royalty and Service Fee.  Upon payment of the
License Fee, the licensing fee shall be deemed fully paid up for the first seven
years. Commencing on the eight anniversary of the date of this Agreement,
Licensee agrees to pay to Licensor a * royalty and service fee of * of the
aggregate net revenues of the Tully's Stores in the Territories together with
all other sales of products or services made in connection with the Tully's
Business Names and Trademarks, *.

    b.  Definition of Net Revenues.  As used in this Agreement, the term "net
revenues" shall mean and include the actual gross charges for all products and
services of any kind or nature sold in connection with the Tully's Business
Names or Trademarks, for cash or credit, whether such purchases are made in,
upon, or from the premises of any Licensee Tully's Store, or through or by means
of the business conducted therein or otherwise by Licensee or any sublicensee
thereof, but excluding sales, use, service, or excise taxes collected from
customers and paid to the appropriate taxing authority.

    c.  Interest on Late Payments. All royalties and service fees, amounts due
for products purchased from Licensor, and any other amounts owed to Licensor by
Licensee pursuant to the License shall be subject to a late payment interest
calculated at an annual rate equal to twelve percent (12%) during delinquency.

    d.  Reporting Requirements.  During the first eight years of this Agreement,
upon request by Licensor (not more than semi-annually), Licensee shall furnish
to Licensor a report setting forth new store openings, net revenues and
comparable store sales (totaled or reasonably grouped) for Tully Stores in the
Territories. Commencing on the eighth anniversary of the date of this Agreement,
and continuing thereafter during the remaining term of this Agreement, Licensee
shall furnish to Licensor * reports setting forth new store openings, net
revenues and comparable store sales (totaled or reasonably grouped) for Tully's
Store in the Territories ("* Reports").

    14.  Inspections and Audits.  

    a.  Licensor's Right to Inspect Stores.  To determine whether Licensee is
complying with this Agreement, Licensor shall have the right, at any time during
business hours and without prior notice to Licensee, to inspect any of the
Licensee Tully's Stores.

    b.  Licensor's Right to Audit.  Commencing on the eighth anniversary of this
Agreement, Licensor shall have the right, upon prior written notice, to audit or
cause to be audited the * Reports. Licensee shall fully cooperate with
representatives of Licensor and independent accountants hired by Licensor
conducting any such audit including without limitation providing all back up
records, information and financial statements related to the calculation of net
revenues. In the event any such audit, taking into account local variations in
generally accepted accounting principles, shall disclose an understatement of
the net revenues of the the Licensee Tully's Stores for any period or periods,
Licensee shall pay to Licensor, within fifteen (15) calendar days after receipt
of the audit report, the royalty and service fee due on the amount of such
understatement. Further, in the event such audit is made necessary by the
failure of Licensee to furnish *as herein required, or if an understatement of
net revenues for any period is determined by any such audit to be greater than
five percent (5%), Licensee shall reimburse Licensor for the reasonable cost of
such audit, including, without limitation, the charges of any independent
accountant and the travel and lodging expenses.

--------------------------------------------------------------------------------

*Confidential material has been intentionally omitted at this point pursuant to
a request for confidential treatment, and such material has been filed
separately with the Securities and Exchange Commission.

5

--------------------------------------------------------------------------------

    15.  Termination of License.  

    a.  By Licensee.  If Licensee is in substantial compliance with this
Agreement and Licensor breaches this Agreement and fails to cure such breach
within cure periods described below, Licensee may terminate this Agreement
subject to its compliance with Section 15 d. below.

    b.  By Licensor.  Subject to compliance with Section 15 d. below, Licensor
may terminate this Agreement if Licensee:

    (1) Makes an assignment for the benefit of creditors or an admission of its
inability to pay its obligations as they become due;

    (2) Files or has filed against it a petition in bankruptcy or any similar
proceeding or files any pleading seeking any reorganization, liquidation, or
dissolution under any law, or admits or fails to contest the material
allegations of any such pleading filed against it, or is adjudicated a bankrupt
or insolvent, or a receiver is appointed for a substantial part of the assets of
Licensee, or the claims of creditors of Licensee are abated or subject to a
moratorium under any law;

    (3) Makes an unauthorized assignment of the License or ownership of Licensee
as hereinafter defined in the section entitled "Assignment, Transfer, and
Encumbrance;"

    (4) Fails to comply with any provision of this Agreement (other than a
payment default for which the remedy shall be an action for damages) or any
other mandatory specification, standard, or operating procedure prescribed by
Licensor.

    c.  Unilateral Termination by Licensee.  Notwithstanding Section 15 d.
below, this Agreement may be terminated by Licensee effective upon one year's
prior written notice to Licensor, provided that such termination will not have
any effect on payments previously received by Licensor or Licensee's obligations
under this Agreement with respect to royalty and service fees which arise prior
to the effective date of the termination under this Section 15 c.

    d.  Termination Procedures.  Prior to exercising a right to terminate this
Agreement under either Section 15 a. or 15 b. above, Licensor or Licensee, as
applicable, shall give written notice to the other party (the "Party in Breach")
of any alleged breach of this Agreement which gives rise to a right of
termination as provided in either Section 15 a. or b. above. The Party in Breach
shall then have thirty calendar days after the receipt of such written notice
cure the alleged breach (the "Cure Period"). In the event that the alleged
breach is not cured by the Party in Breach within the Cure Period, the parties
shall commence a mandatory mediation regarding the alleged breach within thirty
calendar days of the end of the Cure Period. Upon the earlier of (1) the
completion of the required mediation or (2) sixty calendar days following the
end of the Cure Period (unless otherwise extended by agreement of the parties)
if for any reason the parties are unable to arrange the mediation, the party
alleging the default shall, if no acceptable resolution of the alleged default
shall have been reached, have the right to declare a termination of this
Agreement and thereafter pursue all remedies under this Agreement including
without limitation any of the proceedings described in Section 21 below.

    e.  Termination of Security Interest. The Asia Rights Security Interest
(defined herein in Section 19) shall automatically terminate (1) effective upon
the effective date of a unilateral termination of this Agreement by Licensee
pursuant to Section 15 c. above; (2) effective upon such date as the parties
shall mutually agree upon in the case of any mutually agreed upon termination of
this Agreement; and (3) effective upon the final and conclusive arbitration
decision of any arbitrator rendered pursuant to Section 21 b. below if such
decision upholds a declared termination of this Agreement by any Party hereto.
The terminations referred to in subparagraphs' (1) to (3) above are collectively
referred to herein as an "Automatic Termination". Upon Automatic Termination,
Licensee agrees to execute and/or file any documents or instruments necessary to
release or terminate any filing made by or on behalf of Licensee with respect to
the Security Interest.

6

--------------------------------------------------------------------------------


    16.  Licensee's Obligation upon Termination or Expiration.  

    a.  Payment of Amounts Owed to Licensor.  Licensee agrees to pay to Licensor
within fifteen (15) calendar days after the effective date of termination or
expiration of the License such royalty and service fees, amounts owed for
products purchased by Licensee from Licensor, and all other amounts owed to
Licensor which are then unpaid.

    b.  Return of Information.  Licensee further agrees that upon termination of
the License, it will immediately return to Licensor all copies of any manuals,
recipes, specifications, menus, software, records or documents of any kind (in
any form of media) delivered to Licensee by Licensor during the term of the
License.

    c.  Cancellation of Assumed Names.  Licensee further agrees that upon
termination or expiration of the License, it will take such action as may be
required to cancel all assumed name or equivalent registrations relating to its
use of any Business Name or Trademark.

    d.  Continuing Obligations.  All obligations of Licensor and Licensee which
expressly, or by their nature, survive the expiration or termination of the
License shall continue in full force and effect subsequent to and
notwithstanding the expiration or termination of the License under this
Agreement and until they are satisfied in full or by their nature expire.

    17.  Assignment, Transfer, and Encumbrance.  

    a.  By Licensor.  With the prior written consent of Licensee (which consent
may not unreasonably be withheld) this Agreement may be assigned by Licensor and
shall inure to the benefit of any assignee or other legal successor to the
interest of Licensor herein, provided that Licensor, subsequent to any such
assignment, shall remain liable for the performance of its obligations under
this Agreement.

    b.  By Licensee.  With the prior written consent of Licensor (which consent
may not unreasonably be withheld) this Agreement may be assigned by Licensee and
shall inure to the benefit of any assignee or other legal successor to the
interest of Licensee herein, provided that Licensee, subsequent to any such
assignment, shall remain liable for the performance of its obligations under
this Agreement. It shall be a condition of any such consent that the proposed
transferee agrees to be bound by all of the terms of this Agreement.
Notwithstanding the foregoing, Licensee shall, upon prior written notice to
Licensor, be entitled to assign its rights and obligations under this Agreement
to UCC or any entity in which Licensee holds—directly or indirectly—at least
fifty percent of the actual or beneficial voting control of such subsidiary
provided that UCC, subsequent to any such assignment, shall remain liable for
the performance of its obligations under this Agreement.

    18.  Representations and Warranties.  

    a.  By Licensor.  Licensor hereby represents and warrants as follows:

    1.  Licensor shall use all commercially reasonable efforts to maintain and
protect the value of the Asia Rights against any infringement, unauthorized
disclosure, misuse bankruptcy or other failures or any other acts by Licensor or
its affiliates and shall bear all costs associated therewith.

    2.  This Agreement has been entered into at arms length between Licensor and
Licensee and that there is no overreaching on the part of Licensee.

    3.  Except as disclosed with respect to Korea, the Asia Rights are free of
any encumbrances, security interest, or other limitations except the blanket
security interest held by Bank of America NT&SA. Licensor agrees to procure from
Bank of America NT&SA a release (the "BofA Release") of its security interest in
the Asia Rights and the related other collateral described in Section 19 and
shall assist Licensee in filing and perfecting a security interest in the Asia
Rights and the other collateral described in Section 19.

    4.  There is no action or proceeding pending or threatened against it before
any court, administrative agency or other tribunal which might have a material
adverse effect on its business

7

--------------------------------------------------------------------------------




or condition, financial or otherwise or on the Asia Rights. Other than in Korea
and New York, Licensor knows of no infringement by any third party of Licensor's
trademarks, trade secrets or other intellectual property rights in the U.S. or
the Territories. Licensor agrees to indemnify, defend and hold harmless Licensee
from and against any claims, losses, lawsuits or damages of any kind related to
(1) any unauthorized registration of Licensor trademark or tradename in Korea
occurring prior to the date of this Agreement, (2) any third party claim of
infringement brought against Licensee related to Licensee's use of the Asian
Rights in the Territories, and (3) any third party claim of senior use of the
trademark ("Tully's") in the U.S. to the extent such use, if any, has a material
adverse effect upon the Asian Rights or the Security Interest.

    5.  Licensor has full power and authority to grant a license in the Asia
Rights to Licensee.

    6.  Licensor is a corporation duly organized, validly existing and in good
standing under the laws of the state of Washington, USA.

    7.  Licensor has taken all actions necessary to authorize it to enter into
and perform fully its obligations under this Agreement and all other documents
specifically referenced herein ("Licensor Documents") and to consummate the
transactions contemplated herein and therein. This Agreement is, and upon their
execution the Licensor Documents will be, the legal, valid and binding
obligations of Licensor, enforceable in accordance with their respective terms.

    8.  There have not been and there is not now existing any product liability
claims associated with Licensor's products represented by Licensor's
intellectual property.

    9.  Neither the execution of this Agreement or any of the Licensor Documents
nor the consummation of the transactions contemplated herein or therein will:
(a) violate any provision of the Articles of Incorporation, bylaws or other
constituent documents of Licensor; (b) violate, conflict with or constitute a
default under, permit the termination or acceleration of, or cause the loss of
any rights or options under, any agreement binding upon Licensor; or (c) require
the approvals of any third parties.

    b.  By Licensee.  Licensee hereby represents and warrants as follows:

    1.  Licensee has full power and authority to license the Asia Rights from
Licensor.

    2.  Licensee is a corporation duly organized, validly existing and in good
standing under the laws of Hong Kong.

    3.  Licensee has taken all actions necessary to authorize it to enter into
and perform fully its obligations under this Agreement and to consummate the
transactions contemplated herein and therein. This Agreement is the legal, valid
and binding obligation of Licensee, enforceable in accordance with its terms.

    4.  Neither the execution of this Agreement nor the consummation of the
transactions contemplated herein or therein will: (a) violate any provision of
the Articles of Incorporation, bylaws or other constituent documents of
Licensee.

    c.  Survival.  The covenants, representations and warranties made by
Licensor and Licensee herein shall survive the Closing.

    19.  Covenants.  

    a.  Security Agreement; Exclusive and Perpetual License
Registration.  Effective immediately upon the Payment of the License Fee (less
any applicable tax withholding) Licensor hereby grants to Licensee a security
interest (the "Asia Rights Security Interest") in all of Licensor's right title
and interest in and to the (a) Asia Rights, (b) the registered and unregistered
intangible proprietary rights held or used by Licensor related to Tully's Stores
in the Territories; and (c) all increases in any of the foregoing, all cash
proceeds and noncash proceeds (including, without limitation, payments due under
this Agreement), products, offspring, rents and profits and all related goodwill
of all of the foregoing

8

--------------------------------------------------------------------------------

collateral, and all payments under insurance (whether or not Secured Party
(Licensee) is the loss payee thereof) of such collateral, to secure Licensor's
performance of its obligations under this Agreement (other than any obligation
which is limited to the payment of money or which involves an obligation to
protect the Asia Rights from infringement where Licensee shall have the right to
prosecute such action on its own and seek reimbursement from Licensor) and
agrees if reasonably necessary to execute a separate security agreement in form
and substance acceptable to the parties to effectuate the security interest
herein provided for. Licensor covenants that Licensee shall have a first
priority security interest in the Asia Rights and other collateral described in
this paragraph. Licensor shall provide all reasonably necessary assistance and
shall execute and deliver such documents and instruments as shall be reasonably
necessary to Licensee to register (at Licensee's sole expense) Licensee's sole
and exclusive rights in the Asia Rights and perfect the Asia Rights Security
Interest in applicable jurisdictions and in the Territories.

    b.  Financial Records.  Licensor shall on an annual basis provide Licensee
with copies of Licensor's audited financial statements.

    20.  Closing.  

    a.  Time and Place.  Subject to the conditions precedent stated herein, the
consummation of this License Agreement (the "Closing") shall take place at the
designated office of Licensee, provided that all parties agree to accept
facsimile signatures on documents other than the UCC-1 financing statement
described in Section 20.c.1 for the purposes of the Closing.

    b.  Deliveries at Closing.  Subject to the satisfaction of the conditions
precedent contained in Section 20 c., at the Closing the following shall occur:

    1.  Licensee shall pay to Licensor the License Fee (this sum being the net
amount after applicable tax withholdings in Japan and subject to refunding to
Licensee of the amount upon which Licensor successfully receives a tax credit),
in cash or by wire transfer of immediately available funds.

    2.  Licensor shall provide to Licensee a certificate of good standing and
certified copy of its Articles of Incorporation, and Licensee shall provide to
Licensor documentation as to Licensee's company standing.

    3.  Licensor shall provide to Licensee copies of all U.S. federal
registrations made with respect to the Business Names and Trademarks together
with copies of available state registrations of the same.

    c.  Conditions Precedent.  At Closing, all of the following conditions
precedent shall be complete and true, as applicable, unless waived by the party
entitled to receive the same:

    1.  There shall have been filed in the state of Washington a UCC-1 Financing
Statement which shall include the Asia Rights as the collateral described
therein and Licensee shall have received evidence that Licensor shall have
executed and placed in first class mail to the United States Patent and
Trademark office a notice in form suitable for recording with such office and
satisfactory to licensee counsel providing that Licensor has granted to Licensee
a security interest with respect to the Asia Rights..

    2.  All representations and warranties made by each party shall be true and
correct in all respects on and as of the Closing with the same force and effect
as though made on and as of the Closing. Each party shall have performed and
complied with all agreements and conditions required to be performed or complied
with prior to or at the Closing.

    3.  There shall have been no material adverse change to the business or
operations of Licensor since the commencement of the parties' negotiations.

9

--------------------------------------------------------------------------------




    4.  No action or proceeding shall have been initiated to restrain or
challenge this License Agreement or any matter contemplated hereby.

    5.  Licensor shall have delivered to Licensee a fax copy of the BofA Release
showing filing with the state of Washington.

    21.  Enforcement.  

    a.  Judicial Enforcement, Injunction, and Specific
Performance.  Notwithstanding Section 21 b., Licensor shall have the right to
elect to seek injunctive or equitable relief as provided for in this Section 21
a. in the state or federal courts situated in Seattle, Washington, USA (and/or
in any appellate court therefrom). The parties each consent to jurisdiction in
such courts, waive objection to such venue, Agreement which is entered in a
court located within the State of Washington shall be binding throughout the
world and may be sued upon, docketed, entered and/or enforced, without challenge
or opposition on their part and without re-trial of any of the issues which gave
rise to such judgment, in any state, country, province, commonwealth or
territory having jurisdiction over their respective persons or properties.
Licensor shall be entitled, without bond, to the entry of temporary and
permanent injunctions and orders of specific performance enforcing the
provisions of this Agreement relating to Licensee's use of the Business Names
and Trademarks, the obligations of Licensee upon termination or expiration of
this Agreement and assignment of the License and ownership interests in
Licensee, and to prohibit any act or omission by Licensee that constitutes a
violation of any applicable law, ordinance, or regulation, is dishonest or
misleading to customers or prospective customers of any Licensee Tully's Store,
constitutes a danger to employees or customers of the Store or to the public, or
may impair the goodwill associated with the Business Names and Trademarks and
Tully's Stores. If Licensor secures any such injunction or order of specific
performance, Licensee agrees to pay to Licensor an amount equal to the aggregate
of its costs of obtaining such relief, including without limitation reasonable
attorney and expert witness fees, costs of investigation and proof of facts,
court costs, other litigation expenses, and travel and living expenses, and any
damages incurred by Licensor as a result of the breach of any such provision..
If Licensor commences any such action for an injunction or order of specific
performance and is not the prevailing party therein, Licensor agrees to pay to
Licensee an amount equal to the aggregate of Licensee's costs of defending
against such relief, including without limitation reasonable attorney and expert
witness fees, costs of investigation and proof of facts, court costs, other
litigation expenses, and travel and living expenses, and any damages incurred by
Licensee as a result of such proceedings.

    b.  Arbitration.  Except insofar as Licensor elects to enforce this
Agreement by judicial process, injunction, or specific performance as
hereinabove provided, all disputes and claims relating to any provision hereof,
any specification, standard, or operating procedure, or any other obligation of
Licensee prescribed by Licensor, or any obligation of Licensor, or the alleged
breach thereof (including without limitation any claim that this Agreement, any
provision thereof, any specification, standard, or operating procedure, or any
other obligation of Licensee or Licensor, is illegal or otherwise unenforceable
or voidable under any law, ordinance, or ruling) shall be settled by arbitration
at Seattle, Washington, under the U.S. Arbitration Act (9 U.S.C. §§ 1 et seq.),
if applicable, and the Rules of the American Arbitration Association (relating
to the arbitration of disputes arising under License and license agreements, if
any, otherwise the general rules of commercial arbitration), provided that the
arbitrator shall award, or include in his award, the specific performance of
this Agreement unless he determines that performance is impossible. Judgment
upon the award of the arbitrator may be entered in any court having jurisdiction
thereof or over Licensor or Licensee.

    c.  *

--------------------------------------------------------------------------------

*Confidential material has been intentionally omitted at this point pursuant to
a request for confidential treatment, and such material has been filed
separately with the Securities and Exchange Commission.

10

--------------------------------------------------------------------------------



    d.  Severability and Substitution of Valid Provisions.  All provisions of
this Agreement are severable, and this Agreement shall be interpreted and
enforced as if all completely invalid or unenforceable provisions were not
contained herein, and partially valid and enforceable provisions shall be
enforced to the extent valid and enforceable. If any applicable and binding law
or rule of any jurisdiction requires a greater prior notice of the termination
of or refusal to renew this Agreement than is required hereunder, or the taking
of some other action not required hereunder, or if under any applicable and
binding law or rule of any jurisdiction, any provision of this Agreement or any
specification, standard, or operating procedure prescribed by Licensor is
invalid or unenforceable, the prior notice and/or other action required by such
law or rule shall be substituted for the notice requirements hereof, or such
invalid or unenforceable provision, specification, standard, or operating
procedure shall be modified to the extent required to be valid and enforceable.
Such modifications to this Agreement shall be effective only in such
jurisdiction and shall be enforced as originally made and entered into in all
other jurisdictions.

    e.  Rights Of Parties Are Cumulative.  The right of Licensor and Licensee
hereunder are cumulative, and no exercise or enforcement by Licensor or Licensee
of any right or remedy hereunder shall preclude the exercise or enforcement by
Licensor or Licensee of any other right or remedy hereunder, or which Licensor
or Licensee is entitled by law to enforce.

    22.  U.S. Dollars.  All references to dollars as expressed herein are to
United States currency.

    23.  Goodwill, Trademark and Business Name Protection, Third Party
Litigation, Cessation of Use.  

    a.  To the extent that the ownership of any rights in the Trademarks and
Business Names becomes established in Licensee, whether by operation of law or
otherwise, Licensee agrees to execute such assignments and other documents as
Licensor may reasonably request to transfer such rights to Licensor, provided
that no such assignments or other documents in any way affect or limit
Licensee's exclusive and perpetual license to use the rights conferred under
this Agreement. In addition, this Section 23 a. shall not apply to a transfer of
rights in the Business Names and Trademarks pursuant to a foreclosure of the
security interest granted pursuant to Section 19 a. below.

    b.  Licensor retains the right to protect the Trademarks and Business Names
from infringement and to prosecute infringers. Licensor and Licensee shall
cooperate to bring suit for infringement of the Trademarks and Business Names.
In the event Licensor fails to prosecute any infringement of the Trademarks and
Business Names, Licensee shall have the right to prosecute such infringement and
seek reimbursement for all reasonable costs incurred in such prosecution from
Licensor. Licensor has the right to control all actions against infringers and
to resolve such matters whether by settlement or suit. If Licensee becomes aware
of any infringement of the Trademarks or Business Names, it shall notify
Licensor in writing. Licensee shall cooperate with Licensor by promptly
supplying, at a reasonable cost to Licensor, assistance and information
reasonably considered necessary by Licensor for settlement or suit.

    c.  Subject to Section 24, Licensee agrees not to adopt, use, apply to
register or register anywhere any trademark or Business Names, service mark or
business name which is confusingly similar to the Trademarks or which contain
the designations "TULLY" or "TULLY'S", without regard to the nature of the
associated goods, services or business either during the term of Licensee or
thereafter.

    24.  Registration of Business Names and Trademarks in the Territories.  The
parties acknowledge that the Asia Rights have not been registered in the
Territories. Licensee agrees to give Licensor advance written notice of its
intention to open one or more Tully's Stores in any one or more of the
Territories. Upon such notice the parties agree to cooperate in making such
registrations or in taking all such preliminary steps as are necessary to
protect the Business Names and Trademarks prior to the opening of any Tully's
Store in any of the Territories. Licensor shall bear all of the costs of making
such registrations, including any such registrations that Licensor request
Licensee to undertake

11

--------------------------------------------------------------------------------


on its behalf. Licensee shall be responsible for all costs associated with
registering Licensee's interest in the Asia Rights in any jurisdiction or any of
the Territories.

    25.  Notices.  All notices and requests in connection with this Agreement
shall be in writing and may be given by registered or certified mail, personal
delivery or facsimile addressed as follows.

To:   Tully's Coffee Corporation
3100 Airport Way South
Seattle, WA 98134 U.S.A.
Attn: Mr. Jamie S. Colbourne
Facsimile No. (206) 233-2077
with a copy to:
 
Carney Badley Smith & Spellman, P.S.
2200 Bank of America Tower
701 Fifth Avenue
Seattle, Washington 98104
Attn: Patrick R. Lamb
Facsimile No. (206) 467-8215
To:
 
UCC Ueshima Coffee Company Ltd.
7-7, Minatojima Nakamachi 7-Chome
Kobe, Japan 650-8577
Attn: Mr. Gota Ueshima
Facsimile No. 011-078-304-8879
with a copy to:
 
Sakura Kyodo Law Offices
Shuwa Kioicho TBR Suite 814
5-7 Kohjimachi
Chiyoda-Ku Tokyo, Japan 102-0083
Facsimile No. 011-03 3263-7785

or to such other address as the party to receive the notice or request shall
designate by written notice to the other. The effective date of any notice or
request shall be five (5) calendar days from the date on which it is sent by the
addressor, or when received when personally delivered or sent by facsimile.

    26.  Waiver.  The failure of either party to insist in any one or more
instances upon strict performance by the other of its obligations hereunder
shall not constitute a waiver or relinquishment of any such obligation for the
future, and the obligation shall continue in full force and effect.

    27.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington, U.S. A. without giving
effect to the conflict of law rules or choice of law rules thereof to the
contrary, and by applicable federal law.

    28.  Headings.  Headings used in this Agreement are for reference purposes
only and shall not be deemed part of this Agreement.

    29.  Relationship.  The relationship between the parties hereto is that of
Licensor and Licensee as defined in this Agreement, and this Agreement is not to
be construed as creating a partnership, joint venture, master-servant,
principal-agent, or other relationship for any purpose whatsoever. Except as may
be expressly provided herein, neither party may be held for the acts either of
omission or commission of the other party, and neither party is authorized to,
or has the power to, obligate or bind the other party by contract, agreement,
warranty, representation or otherwise in any manner whatsoever.

    30.  Force Majeure.  If either party is delayed or interrupted in or
prevented from, the performance of its obligations hereunder by reason of an act
of God, fire, flood, war, public disaster,

12

--------------------------------------------------------------------------------


strikes or labor difficulties, governmental enactment, regulation or order, or
any other cause beyond its control, such party shall not be liable to the other
therefor; and the time for the performance of its obligations shall thereupon be
extended for a period equal to the duration of the contingency that occasioned
the delay, interruption or prevention.

    31.  Integration and Modification.  This is the entire agreement between the
parties. There are no other agreements or representations not set forth herein,
and this Agreement incorporates all prior negotiations, agreements, and
representations. This Agreement may not be modified except in writing signed by
each party.

    32.  Languages.  Both parties acknowledge that this agreement is written in
English.

    33.  Counterparts.  This Agreement may be signed in one or more
counterparts, each of which may be deemed an original, but all of which together
shall constitute one and the same agreement notwithstanding that both parties
are not signatories to each counterpart, however, this agreement shall not be
enforceable against any party until a counterpart has been executed by both
parties hereto.

    34.  Waiver of Breach.  The waiver by either party of any breach of this
Agreement shall not be deemed a waiver of any subsequent breach.

    35.  Other Agreement.  Licensor and Licensee have agreed to discuss and
execute a memorandum or agreement relating to certain other matters related to
the supply and roasting of coffee.

    The remainder of this page has been left blank intentionally.

13

--------------------------------------------------------------------------------

    Executed as of the date set forth above.


 
 
LICENSOR:
 
 
TULLY'S COFFEE CORPORATION

 

 

By:

 

/s/ JAMIE S. COLBOURNE   

--------------------------------------------------------------------------------

Jamie S. Colbourne,
its President and CEO
 
 
LICENSOR:
 
 
UCC UESHIMA COFFEE COMPANY LTD.

 

 

By:

 

/s/ TATSUSHI UESHIMA   

--------------------------------------------------------------------------------

Tatsushi Ueshima,
its Chairman/President/CEO

14

--------------------------------------------------------------------------------


SCHEDULE A
TO
TULLY'S COFFEE LICENSE AGREEMENT


LIST OF BUSINESS NAMES

Tully's
Tully's Coffee
Tully's Roaster of Fine Coffee
Swirkle
Tullini
Tullini Sandwiches

And the equivalents of any of the above in any foreign languages
And any derivatives of foregoing.

15

--------------------------------------------------------------------------------





SCHEDULE B
TO
TULLY'S COFFEE LICENSE AGREEMENT


LIST OF TRADEMARKS FOR SERVICES AND GOODS

See attached Seed Intellectual Property Group Status Report re All
Pending/Registered Applications Dated February 14, 2001.

16

--------------------------------------------------------------------------------

Trademark Status Report
Tully's Coffee Corporation
Sorted by Country, then by Mark   February 14, 2001

--------------------------------------------------------------------------------

Docket No:   910114.217CA   Appln No:   859106   Reg No:       Status:   Pending
Mark:
 
TULLY'S
 
Filing Date:
 
10/17/97
 
Reg Date:
 
 
 
 
 
 
Country:
 
Canada
 
Class:
 
N/A
 
Renewal:
 
 
 
 
 
 
Goods/Services:
 
Coffee, ground coffee, whole bean coffee, coffee beverages and coffee-based
beverages, sandwiches, pastries. Coffee bar services, restaurant services (cafe
services), coffee distribution services, catering services, retail store
services in the field of coffee, coffee making equipment and supplies.
 
 
 
 


--------------------------------------------------------------------------------


Docket No:
 
910114.218CA
 
Appln No:
 
859105
 
Reg No:
 
 
 
Status:
 
Pending
Mark:
 
TULLY'S AND DESIGN
 
Filing Date:
 
10/17/97
 
Reg Date:
 
 
 
 
 
 
Country:
 
Canada
 
Class:
 
N/A
 
Renewal:
 
 
 
 
 
 
Goods/Services:
 
Ground coffee, whole bean coffee, coffee beverages and coffee-based beverages,
sandwiches, pastries. Coffee bar services, restaurant services (cafe services),
coffee distribution services, catering services, retail store services in the
field of coffee, coffee making equipment and supplies.
 
 
 
 


--------------------------------------------------------------------------------


Docket No:
 
910114.215CN
 
Appln No:
 
9700114735
 
Reg No:
 
1253051
 
Status:
 
Registered
Mark:
 
TULLY'S
 
Filing Date:
 
10/30/97
 
Reg Date:
 
3/7/99
 
 
 
 
Country:
 
China
 
Class:
 
30
 
Renewal:
 
3/7/09
 
 
 
 
Goods/Services:
 
Ground coffee, whole bean coffee, cocoa-based beverages, coffee-based beverages,
sandwiches, pastries, chocolate-based beverages, tea.
 
 
 
 


--------------------------------------------------------------------------------

Prepared by Seed Intellectual Property Law Group N/A = Not Applicable   U =
Unknown


17

--------------------------------------------------------------------------------

Docket No:   910114.216CN   Appln No:   9700114734   Reg No:   1235907   Status:
  Registered
Mark:
 
TULLY'S
 
Filing Date:
 
10/30/97
 
Reg Date:
 
12/28/98
 
 
 
 
Country:
 
China
 
Class:
 
42
 
Renewal:
 
12/28/08
 
 
 
 
Goods/Services:
 
Coffee bar services, restaurant services.
 
 
 
 


--------------------------------------------------------------------------------


Docket No:
 
910114.226CT
 
Appln No:
 
1261387
 
Reg No:
 
 
 
Status:
 
Pending
Mark:
 
TULLY'S
 
Filing Date:
 
7/30/99
 
Reg Date:
 
 
 
 
 
 
Country:
 
European Community
 
Class:
 
30,35,39,42
 
Renewal:
 
 
 
 
 
 
Goods/Services:
 
Ground coffee, whole bean coffee, coffee beverages, coffee-based beverages,
flavorings (other than essential oils), tea leaves, tea powder, tea beverages,
tea-based beverages, cocoa, cocoa-based beverages, sandwiches, pastries,
confectionery, in Class 30.
 
 
 
 
 
 
The bringing together, for the benefit of others goods, in the field of coffee,
coffee making equipment and supplies, enabling customers to conveniently view
and purchase those goods; advertising and promotions services in the field of
coffee, coffee making equipment and supplies and information relating thereto
including such services provided on-line from a computer database or the
Internet; retail store services in the field of coffee, coffee making equipment
and supplies, retail store services, available through computer communications
and interactive television, featuring coffee making equipment and supplies, in
Class 35.
 
 
 
 
 
 
Coffee distribution services, in Class 39.
 
 
 
 
 
 
Restaurant services, coffee distribution services, catering services, in
Class 42.
 
 
 
 


--------------------------------------------------------------------------------

18

--------------------------------------------------------------------------------

Docket No:   910114.227CT   Appln No:   1275874   Reg No:       Status:  
Pending
Mark:
 
TULLY'S ROASTER OF FINE COFFEE AND DESIGN
 
Filing Date:
 
8/12/99
 
Reg Date:
 
 
 
 
 
 
Country:
 
European Community
 
Class:
 
30,35,42
 
Renewal:
 
 
 
 
 
 
Goods/Services:
 
Ground coffee, whole bean coffee, coffee beverages, coffee-based beverages,
flavorings (other than essential oils), tea leaves, tea powder, tea beverages,
tea-based beverages, cocoa, cocoa-based beverages, sandwiches, pastries,
confectionery, in Class 30.
 
 
 
 
 
 
The bringing together, for the benefit of others goods, in the field of coffee,
coffee making equipment and supplies, enabling customers to conveniently view
and purchase those goods; advertising and promotions services in the field of
coffee, coffee making equipment and supplies and information relating thereto
including such services provided on-line from a computer database or the
Internet; retail store services in the field of coffee, coffee making equipment
and supplies, retail store services, available through computer communications
and interactive television, featuring coffee making equipment and supplies.
 
 
 
 
 
 
Restaurant services, café services, coffee bar services, coffee distribution
services, catering services, in Class 42.
 
 
 
 


--------------------------------------------------------------------------------


Docket No:
 
910114.213JP
 
Appln No:
 
9-166518
 
Reg No:
 
4357668
 
Status:
 
Registered
Mark:
 
TULLY'S AND TULLY'S (in Katakana)
 
Filing Date:
 
10/9/97
 
Reg Date:
 
1/28/2000
 
 
 
 
Country:
 
Japan
 
Class:
 
30,42
 
Renewal:
 
1/28/10
 
 
 
 
Goods/Services:
 
Roasted ground coffee, artificial coffee and other coffee and cocoa, in
Class 30.
 
 
 
 
 
 
Catering services, serving coffee and other restaurant services in Class 42.
 
 
 
 


--------------------------------------------------------------------------------

19

--------------------------------------------------------------------------------

Docket No:   910114.214JP   Appln No:       Reg No:       Status:   Closed
Mark:
 
TULLY'S AND TULLY'S (in Katakana)
 
Filing Date:
 
10/9/97
 
Reg Date:
 
 
 
 
 
 
Country:
 
Japan
 
Class:
 
42
 
Renewal:
 
 
 
 
 
 
Goods/Services:
 
Catering services, coffee distribution services, serving coffee and other
restaurant services.
 
 
 
 


--------------------------------------------------------------------------------


Docket No:
 
910114.219JP
 
Appln No:
 
11-050237
 
Reg No:
 
 
 
Status:
 
Pending
Mark:
 
TULLY'S AND TULLY'S (in Katakana)
 
Filing Date:
 
10/9/97
 
Reg Date:
 
 
 
 
 
 
Country:
 
Japan
 
Class:
 
30
 
Renewal:
 
 
 
 
 
 
Goods/Services:
 
Coffee beans, sandwiches, pastries and other confectionery and bread.
 
 
 
 


--------------------------------------------------------------------------------


Docket No:
 
910114.229SG
 
Appln No:
 
T00/04891A
 
Reg No:
 
 
 
Status:
 
Pending
Mark:
 
TULLY'S
 
Filing Date:
 
3/17/2000
 
Reg Date:
 
 
 
 
 
 
Country:
 
Singapore
 
Class:
 
35
 
Renewal:
 
 
 
 
 
 
Goods/Services:
 
Retail store services in the field of coffee, coffee making equipment and
supplies.
 
 
 
 


--------------------------------------------------------------------------------

20

--------------------------------------------------------------------------------

Docket No:   910114.220SG   Appln No:   T99/07375A   Reg No:   T99/07375A  
Status:   Registered
Mark:
 
TULLY'S
 
Filing Date:
 
7/16/99
 
Reg Date:
 
7/16/09
 
 
 
 
Country:
 
Singapore
 
Class:
 
30
 
Renewal:
 
7/16/99
 
 
 
 
Goods/Services:
 
Ground coffee, coffee beans, coffee beverages and coffee-based beverages;
flavorings other than essential oils); tea leaves, tea powder and tea; cocoa and
cocoa-based beverages; substitutes for all the aforesaid goods; sugar and sugar
substitutes; pastries, confectionery and sandwiches.
 
 
 
 


--------------------------------------------------------------------------------


Docket No:
 
910114.221SG
 
Appln No:
 
T99/07376Z
 
Reg No:
 
 
 
Status:
 
Pending
Mark:
 
TULLY'S
 
Filing Date:
 
7/16/99
 
Reg Date:
 
 
 
 
 
 
Country:
 
Singapore
 
Class:
 
42
 
Renewal:
 
 
 
 
 
 
Goods/Services:
 
Restaurant, cafe, coffee bar and catering services; consultancy, research and
development (for others).
 
 
 
 


--------------------------------------------------------------------------------


Docket No:
 
910114.224SG
 
Appln No:
 
T99/08215G
 
Reg No:
 
T99/0821G
 
Status:
 
Registered
Mark:
 
TULLY'S AND DESIGN
 
Filing Date:
 
8/4/99
 
Reg Date:
 
8/4/99
 
 
 
 
Country:
 
Singapore
 
Class:
 
30
 
Renewal:
 
8/4/09
 
 
 
 
Goods/Services:
 
Ground coffee, coffee beans, coffee beverages and coffee-based beverages;
flavorings (other than essential oils); tea leaves, tea powder and tea; cocoa
and cocoa-based beverages; substitutes for all the aforesaid goods; sugar and
sugar substitutes; pastries, confectionery and sandwiches.
 
 
 
 


--------------------------------------------------------------------------------

21

--------------------------------------------------------------------------------



Docket No:   910114.225SG   Appln No:   T99/08216E   Reg No:       Status:  
Pending
Mark:
 
TULLY'S AND DESIGN
 
Filing Date:
 
8/4/99
 
Reg Date:
 
 
 
 
 
 
Country:
 
Singapore
 
Class:
 
42
 
Renewal:
 
 
 
 
 
 
Goods/Services:
 
Restaurant, café, coffee bar and catering services, consultancy, research and
development (for others).
 
 
 
 


--------------------------------------------------------------------------------


Docket No:
 
910114.228SG
 
Appln No:
 
T00/02834A
 
Reg No:
 
 
 
Status:
 
Pending
Mark:
 
TULLY'S AND DESIGN
 
Filing Date:
 
2/24/2000
 
Reg Date:
 
 
 
 
 
 
Country:
 
Singapore
 
Class:
 
35
 
Renewal:
 
 
 
 
 
 
Goods/Services:
 
Retail store services in the field of coffee, coffee making equipment and
supplies.
 
 
 
 


--------------------------------------------------------------------------------


Docket No:
 
910114.223TW
 
Appln No:
 
88035008
 
Reg No:
 
128542
 
Status:
 
Registered
Mark:
 
TULLY'S
 
Filing Date:
 
7/19/99
 
Reg Date:
 
9/1/2000
 
 
 
 
Country:
 
Taiwan
 
Class:
 
42
 
Renewal:
 
8/31/10
 
 
 
 
Goods/Services:
 
Restaurant services; coffee bar services; catering services.
 
 
 
 


--------------------------------------------------------------------------------


Docket No:
 
910114.222TW
 
Appln No:
 
88034428
 
Reg No:
 
 
 
Status:
 
Published
Mark:
 
TULLY'S
 
Filing Date:
 
7/15/99
 
Reg Date:
 
 
 
 
 
 
Country:
 
Taiwan
 
Class:
 
30
 
Renewal:
 
 
 
 
 
 
Goods/Services:
 
Ground coffee, whole bean coffee, coffee beverages and coffee-based beverages,
sandwiches, pastries.
 
 
 
 


--------------------------------------------------------------------------------

22

--------------------------------------------------------------------------------

Docket No:   910114.208   Appln No:   75/211,578   Reg No:   2,354,315   Status:
  Registered
Mark:
 
FANCIFUL COFFEE CUP DESIGN
 
Filing Date:
 
12/11/96
 
Reg Date:
 
6/6/2000
 
 
 
 
Country:
 
United States of America
 
Class:
 
35, 42
 
Renewal:
 
6/6/10
 
 
 
 
Goods/Services:
 
Retail coffee store services and cafe services, in Class 35.
Cafe services, in Class 42.
 
 
 
 


--------------------------------------------------------------------------------


Docket No:
 
910114.211
 
Appln No:
 
 
 
Reg No:
 
 
 
Status:
 
Unfiled
Mark:
 
FANCIFUL COFFEE CUP DESIGN
 
Filing Date:
 
 
 
Reg Date:
 
 
 
 
 
 
Country:
 
United States of America
 
Class:
 
30
 
Renewal:
 
 
 
 
 
 
Goods/Services:
 
 
 
 
 
 


--------------------------------------------------------------------------------


Docket No:
 
910114.206
 
Appln No:
 
75/096,562
 
Reg No:
 
2,179,028
 
Status:
 
Registered
Mark:
 
SWIRKLE
 
Filing Date:
 
5/2/96
 
Reg Date:
 
8/4/98
 
 
 
 
Country:
 
United States of America
 
Class:
 
32
 
Renewal:
 
8/4/08
 
 
 
 
Goods/Services:
 
Non-alcoholic coffee-flavored drinks.
 
 
 
 


--------------------------------------------------------------------------------

23

--------------------------------------------------------------------------------

Docket No:   910114.205   Appln No:   75/001,005   Reg No:   2,089,778   Status:
  Registered
Mark:
 
TULLINI
 
Filing Date:
 
10/2/95
 
Reg Date:
 
8/19/97
 
 
 
 
Country:
 
United States of America
 
Class:
 
30
 
Renewal:
 
8/19/07
 
 
 
 
Goods/Services:
 
Sandwiches.
 
 
 
 


--------------------------------------------------------------------------------


Docket No:
 
910114.201
 
Appln No:
 
74/731,366
 
Reg No:
 
 
 
Status:
 
Opposed
Mark:
 
TULLY'S
 
Filing Date:
 
9/20/95
 
Reg Date:
 
 
 
 
 
 
Country:
 
United States of America
 
Class:
 
42
 
Renewal:
 
 
 
 
 
 
Goods/Services:
 
Retail coffee store services; cafe services.
 
 
 
 


--------------------------------------------------------------------------------


Docket No:
 
910114.202
 
Appln No:
 
74/732,538
 
Reg No:
 
 
 
Status:
 
Opposed
Mark:
 
TULLY'S
 
Filing Date:
 
9/20/95
 
Reg Date:
 
 
 
 
 
 
Country:
 
United States of America
 
Class:
 
30
 
Renewal:
 
 
 
 
 
 
Goods/Services:
 
Coffee.
 
 
 
 


--------------------------------------------------------------------------------


Docket No:
 
910114.209
 
Appln No:
 
75/211,522
 
Reg No:
 
 
 
Status:
 
Suspended
Mark:
 
TULLY'S AND DESIGN
 
Filing Date:
 
12/11/96
 
Reg Date:
 
 
 
 
 
 
Country:
 
United States of America
 
Class:
 
42
 
Renewal:
 
 
 
 
 
 
Goods/Services:
 
Retail coffee store services and cafe services.
 
 
 
 


--------------------------------------------------------------------------------

24

--------------------------------------------------------------------------------

Docket No:   910114.212   Appln No:       Reg No:       Status:   Unfiled
Mark:
 
TULLY'S AND DESIGN
 
Filing Date:
 
 
 
Reg Date:
 
 
 
 
 
 
Country:
 
United States of America
 
Class:
 
30
 
Renewal:
 
 
 
 
 
 
Goods/Services:
 
 
 
 
 
 


--------------------------------------------------------------------------------


Docket No:
 
910114.203
 
Appln No:
 
74/732,537
 
Reg No:
 
 
 
Status:
 
Abandoned
Mark:
 
TULLY'S COFFEE AND DESIGN
 
Filing Date:
 
9/20/95
 
Reg Date:
 
 
 
 
 
 
Country:
 
United States of America
 
Class:
 
42
 
Renewal:
 
 
 
 
 
 
Goods/Services:
 
Retail coffee shop services.
 
 
 
 


--------------------------------------------------------------------------------


Docket No:
 
910114.204
 
Appln No:
 
74/732,536
 
Reg No:
 
 
 
Status:
 
Abandoned
Mark:
 
TULLY'S COFFEE AND DESIGN
 
Filing Date:
 
9/20/95
 
Reg Date:
 
 
 
 
 
 
Country:
 
United States of America
 
Class:
 
30
 
Renewal:
 
 
 
 
 
 
Goods/Services:
 
Coffee.
 
 
 
 


--------------------------------------------------------------------------------

25

--------------------------------------------------------------------------------


Docket No:
 
910114.207
 
Appln No:
 
75/211,363
 
Reg No:
 
 
 
Status:
 
Suspended
Mark:
 
TULLY'S ROASTERS OF FINE COFFEE AND DESIGN
 
Filing Date:
 
12/11/96
 
Reg Date:
 
 
 
 
 
 
Country:
 
United States
of America
 
Class:
 
42
 
Renewal:
 
 
 
 
 
 
Goods/Services:
 
Retail coffee store services and cafe services.
 
 
 
 


--------------------------------------------------------------------------------


Docket No:
 
910114.210
 
Appln No:
 
75/097,761
 
Reg No:
 
 
 
Status:
 
Suspended
Mark:
 
TULLY'S ROASTERS OF FINE COFFEE AND DESIGN
 
Filing Date:
 
5/2/96
 
Reg Date:
 
 
 
 
 
 
Country:
 
United States
of America
 
Class:
 
30
 
Renewal:
 
 
 
 
 
 
Goods/Services:
 
Coffee.
 
 
 
 


--------------------------------------------------------------------------------

26

--------------------------------------------------------------------------------


SCHEDULE C
TO
TULLY'S COFFEE LICENSE AGREEMENT


    DESCRIPTION OF TERRITORIES COVERED BY THE LICENSE AGREEMENT

American Samoa
Australia
Cook Islands
Guam
New Zealand
Palau
Solomon Islands
Saipan
China
Hong Kong
Indonesia
Laos
Macao
Malaysia
Mongolia
Nepal
North Korea
South Korea
Phillipines
Russia
Singapore
Sri Lanka
Taiwan
Thailand
Vietnam

27

--------------------------------------------------------------------------------



QuickLinks


TULLY'S COFFEE EXCLUSIVE LICENSE AGREEMENT
RECITALS
SCHEDULE A TO TULLY'S COFFEE LICENSE AGREEMENT
SCHEDULE B TO TULLY'S COFFEE LICENSE AGREEMENT
SCHEDULE C TO TULLY'S COFFEE LICENSE AGREEMENT
